DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims 
Prior to this office action, 1-20 were pending prosecution, wherein claims 1-10 were withdrawn from further consideration, claims 11-20 were presented for examination. “Non-Final Rejection - 12/02/2020”, as per guideline of (MPEP § 818.01(a)), treated the election as an election without traverse.
Examiner's Amendment  
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims Cancellation: This application is in condition for allowance except for the presence of claims 1-10, directed to a  wireless device described in group II, non-elected claims without traverse in “Response to Election / Restriction Filed - 10/23/2020”. Accordingly, claims 1-10 have been cancelled. 
In view of the above, this office action considers claims 11-20 are presented for examination.
Reasons for Allowances
Claims 11-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claims 11, 18: these are allowed because Applicant's arguments, on page 9, in “compiling the third party weather data and the device acquired data to determine at least one region of interest associated with the weather”, was found to be persuasive. Specially, after further search, the references of the Prior Art of record and considered pertinent to the applicant's disclosure in further searches and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the process and sequences in step of, inter alia,  “compiling the third party weather data and the device acquired data to determine at least one region of interest associated with the weather”, as recited in Claim 11, and variation of those in claim 18. 
The prior art made of record and not relied upon (US 20130226624 A1 to Blessman; Paul Bradford et al.,) is considered pertinent to applicant's disclosure. See form PTO-892. 
Blessman; Paul Bradford et al. discloses: a method for providing a warning system to protect insured property (Fig 2; [0121+]), the method comprising: 
Sensors 6000; [0123, 00125]) to acquire weather data, the plurality of devices (acquire weather data, independently) being spread throughout a geographic area; 
accessing third party weather data ([0126]: acquire weather data from external sources such as the National Weather Service); 
correlating the region of threat with insured property to determine property that is endangered by the weather (claim 1: ii) correlate the potential peril data with the at least one insured asset of each policyholder to create correlated data); 
configuring a warning message to ones of the plurality of devices associated with the endangered property ([0125]: performs data management and data integration to, for example, determine if additional data is required regarding a certain peril or insured asset and/or perform risk assessment as to perils identified and/or tracked ); and 
transmitting the configured warning message to the ones of the plurality of devices ([0126]: Module 2000 may indicate a high likelihood of a peril, such as a hurricane, approaching a particular insured asset, such as a policyholder's vehicle, and, upon processing by the Action Assessment Module 3000, result in a determination that an action, such as contacting the policyholder to inform him of the peril and request that he relocate his vehicle).  
Another prior art made of record and not relied upon (US 20140257874 A1 to Hayward; Gregory et al.) is considered pertinent to applicant's disclosure. See form PTO-892. Hayward; Gregory et al. discloses a method for providing a warning system to protect insured property ([]0006]), the method comprising: accessing a plurality of 
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 11 and 18 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1 and 18 are deemed patentable over the prior art.
Claims 12-17 and 19-20 are allowed as those inherit the allowable subject matter from claims 11 and 18 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moazzam Hossain whose telephone number is (571)270-7960.  The examiner can normally be reached on Mon to Thursday 8.30 A.M -5.00 P.M EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896  
April 27, 2021